Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
- “an image analytics module that tracks…”; in claims 1, 8, and 9
- “an occupancy report module for generating…”, in claim 1, 5, and 6. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-9, 11-13, 15, 18, and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chang et al, (US-PGPUB 2014/0163703)

In regards to claim 1, Chang et al discloses a building occupancy monitoring 
system, comprising: 
an image analytics module that tracks individuals in image data from surveillance cameras relative to building resources, (see at least: Par. 0047-0048, monitoring the presence of one or more occupants within a controlled space, and turning on and off at least some of the electronic devices based on the user's proximity to, or location within, the controlled space. A sequence of images of the controlled space may be used to 
an occupancy report module for generating occupancy information including building resources that are used/unused by the individuals, (see at least: Par. 0107, the check status module may calculate the number of pixels of a moving occupant's bounding box that overlap the inner border region 144, the outer border region 140, the task region 152, or the workspace region 150, [i.e., implicitly generating occupancy information]. Further, Par. 0108, discloses that If the occupant moves from the outer border region to somewhere outside of the controlled space, the controlled space environment may be altered (e.g., the lights turned off), [i.e., the lights correspond to the building resources that are used/unused by the individuals]).

Claim 1 could be rejected under 35 U.S.C. 102(a) (1), as being anticipated also 
over Zhang et al, (US-PGPUB 2007/0127774), discloses also: 
A building occupancy monitoring system, (Fig. 30), comprising: 
an image analytics module that tracks individuals in image data from surveillance cameras relative to building resources, (see at least: Par. 0078-0079, 0164); and 
an occupancy report module for generating occupancy information including building resources that are used/unused by the individuals, (see at least: 0075, 0164, the invention is illustrated for use in building occupancy and energy saving applications, [i.e., generating occupancy information including building resources]. Par. 0165, the video surveillance system 3001 may be used to guide the light switch to control the lights in a room. When there is no person detected in a room, the lights in the room may be 

In regards to claim 2, Chang et al discloses the limitations of claim 1.
Furthermore, Chang et al discloses controlling a building automation control system based upon occupancy information collected over time, (see at least: Par. 0047,  turning on and off at least some of the electronic devices based on the user's proximity to, or location within, the controlled space, [i.e., controlling a building automation control system based upon occupancy information collected over time])

In regards to claim 3, Chang et al discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the occupancy information collected over time includes utilization of rooms, and wherein the building automation control system sends signals in accordance with the room utilization to an HVAC system and/or power manager for respectively adjusting temperature of the rooms and for enabling/disabling power to office equipment within the rooms, (see at least: Par. 0047-0048, One scenario is an office that includes a plurality of electronic devices such as lighting, heating and air conditioning. Further, Par. 0048, discloses altering room heating or cooling or providing other environmental controls in response to determining the occupant's location).



In regards to claim 5, Chang et al discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the occupancy report module generates motion maps to visualize how people flow through the building over given periods of time, (see at least: Par. 0065, 0078, motion history module 117d may create a history of detected motion and a motion history image, [i.e., implicitly generates motion maps to visualize how people flow through the building over given periods of time]).

The following prior art of record, Fullerton, (US Patent 6400307), discloses also 
the generating motion maps to visualize how people flow through the building over given periods of time, (see at least: Fig. 12a, “clutter map”)

In regards to claim 8, Chang et al discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the image analytics module identifies the building resources during a configuration process, (see at least: Par. 0052-0052, the “room” corresponds to the one or more building resources, and Par. 0062, “general workspace area”).

In regards to claim 9, Chang et al discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the image analytics module generates bounding boxes for tracking the individuals in the image data, (see at least: Abstract, and Par. 0004, generating one or more bounding boxes that encompass each of the contiguous pixel groupings. Further, Par. 0084, discloses that any blobs in the motion 

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 1. As such, claim 11 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s); “a method for monitoring occupancy in a building”. However, Chang et al discloses the “method for monitoring occupancy in a building”, (see at least: Par. 0004, “a computer implemented method”).

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 2. As such, claim 12 is in rejected for at least similar rational.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 3. As such, claim 13 is in rejected for at least similar rational.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 5. As such, claim 15 is in rejected for at least similar rational.

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 8. As such, claim 18 is in rejected for at least similar rational.


In regards to claim 20, Chang et al discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein tracking the individuals includes generating bounding boxes for the individuals in the image data, (see at least: Abstract, and Par. 0004, generating one or more bounding boxes that encompass each of the contiguous pixel groupings). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, (US-PGPUB 2014/0163703) in view of Suman et al, (US-PGPUB 2016/0196728)


In regards to claim 4, Chang et al discloses the limitations of claim 1.
Chang et al does not expressly disclose wherein the occupancy information is correlated to access control card swipes information provided by an access control system.
Suman discloses wherein the occupancy information is correlated to access control card swipes information provided by an access control system, (see at least: Par. 0041, correlation may include counting the number of humans identified and comparing the count with the total number of swipes at the security system 102, [i.e., implicitly correlating the occupancy information to access control card swipes information provided by an access control system]).
Chang et al and Suman are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Chang et al, to include the correlation module 206, in order to compare the count with the total number of swipes at the security system, (Suman, Par. 0041)

The prior art of record, Zhang et al, (US-PGPUB 2007/0127774), discloses also 
the correlating occupancy information to the access control card swipes information provided by an access control system, (Par. 0148, the access control system 1820 may provide event reports on each valid access (e.g., a valid keycard swipe or a valid password entry), while the intelligent video surveillance system 1810 may monitor an entrance area 2226 and count a number of persons entering the door).

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 4. As such, claim 14 is in rejected for at least similar rational.

Claims 6-7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, (US-PGPUB 2014/0163703) in view of Papke et al, (US-PGPUB 2011/0228984)

In regards to claim 6, Chang et al discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the occupancy report module generates sequence of images, (see at least: Par. 0057) to visually show where people spend most time, (see at least: Par. 0059)
Chang et al does not expressly disclose dwell maps.
Papke discloses generates dwell maps to visually show where people spend most time, (see at least: Par. 0021, and Par. 0100-0102, Fig. 8B).
Chang et al and Papke are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Chang et al, to include the video analysis system, as though by Papke, in order to indicate an amount of time an object dwells within at least a portion of the area to be monitored, (Papke, Par. 0021)

In regards to claim 7, Chang et al discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the occupancy report module generates motion maps to visualize how people flow through the building over given 
Chang et al does not expressly disclose a building management system that receives dwell maps. 
Papke discloses a video analysis system 100, which implicitly receives the graphical representations of the dwell maps, [receives and displaying dwell maps], (see at least Figs. 8A-B, and Par. 0099-0101)
Chang et al and Papke are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Chang et al, to include the video analysis system, as though by Papke, in order to provide the graphical representations of data represented in a map format as colors or shades of grey, (Par. 0099), to thereby indicate an amount of time an object dwells within at least a portion of the area to be monitored, (Papke, Par. 0021)

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 6. As such, claim 19 is in rejected for at least similar rational.

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 7. As such, claim 17 is in rejected for at least similar rational.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, (US-PGPUB 2014/0163703)
Chang et al discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the building resources include rooms, areas of the rooms, see at least: Par. 0052-0052, 0062).
Chang et al does not expressly disclose desks and chairs within the rooms and areas.
However, it should be noted that identifying desks and chairs within the rooms and areas, is exceedingly well-known and practiced in the art, (e.g., pattern matching)
Therefore, it would have been obvious to a person of ordinary skill in the art, to identify desks and chairs within the rooms and areas, using pattern matching or other image processing techniques.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, (US-PGPUB 2014/0163703) in view of Ogale et al, (US Patent 10013773)
Chang et al discloses the limitations of claim 11.
Chang et al does not expressly disclose wherein identifying the building resources using deep learning.
Ogale discloses identifying the building resources using deep learning, (see at least: Fig. 2A-2E, col. 12, lines 61-67, object detector neural network 102, such as the object can be located in building, [i.e., identifying the building resources using deep learning]).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            05/05/2021